         Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 1 of 36 Page ID #:1




 1   Anthony M. Barnes (Bar No. 199048)
     Jason Flanders (Bar No. 238007)
 2
     Email: amb@atalawgroup.com
 3   AQUA TERRA AERIS LAW GROUP LLP
 4
     4030 Martin Luther King Jr. Way
     Oakland, CA 94609
 5   Phone: (917) 371-8293
 6
     Kelly Clark (Bar No. 312251)
 7   Email: kelly@lawaterkeeper.org
 8
     LOS ANGELES WATERKEEPER
     120 Broadway
 9   Santa Monica, CA 90401
10   Phone: (310) 394-6162

11   Attorneys for Plaintiff
12   LOS ANGELES WATERKEEPER

13                              UNITED STATES DISTRICT COURT
14                             CENTRAL DISTRICT OF CALIFORNIA

15

16   LOS ANGELES WATERKEEPER, a                     Civil Case No.: 2:21-cv-3148
     California non-profit association,
17                                                  COMPLAINT FOR
                                                    DECLARATORY AND
18                Plaintiff,                        INJUNCTIVE RELIEF AND
                                                    CIVIL PENALTIES
19         v.                                       (Federal Water Pollution Control
20                                                  Act, 33 U.S.C. §§ 1251 et seq.)
     JOHNSON & JOHNSON CONSUMER
21   INC, a New Jersey corporation,
22
                  Defendant.
23

24

25

26

27

28

     Complaint for Declaratory and Injunctive   1
     and Civil Penalties Relief
          Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 2 of 36 Page ID #:2




 1          LA Waterkeeper (“LA Waterkeeper” or “Plaintiff”), by and through its counsel,
 2   hereby alleges:
 3   I.      JURISDICTION AND VENUE
 4         1.     This is a civil suit brought under the citizen suit enforcement provision of
 5   the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq. (“Clean Water Act”
 6   or “CWA”). See 33 U.S.C. § 1365. This Court has subject matter jurisdiction over the
 7   parties and this action pursuant to 33 U.S.C. § 1365(a)(1) and 28 U.S.C. §§ 1331 and
 8   2201 (an action for declaratory and injunctive relief arising under the Constitution and
 9   laws of the United States).
10         2.     On August 12, 2020, LA Waterkeeper issued a 60-day notice letter (“Notice
11   Letter”) to Johnson & Johnson Consumer Inc (“Defendant” or “JJCI”), for a Neutrogena
12   facility under its control. The Notice Letter informed Defendant of alleged violations of
13   California’s General Permit for Discharges of Storm Water Associated with Industrial
14   Activities (National Pollutant Discharge Elimination System (NPDES) General Permit
15   No. CAS000001, State Water Resources Control Board Water Quality Order No. 2014-
16   0057-DWQ and amended by Order No. 2015-0122 –DWQ and amended by Order No.
17   2015-0122-DWQ incorporating: 1) Federal Sufficiently Sensitive Test Method Ruling; 2)
18   TMDL Implementation Requirements; and 3) Statewide Compliance Options
19   Incentivizing On-Site or Regional Storm Water Capture and Use (“Strom Water Permit”),
20   and the Clean Water Act at the JJCI facility located at 5755 W. 96th Street, Los Angeles,
21   CA 90045 and 5760 W. 96th Street, Los Angeles, CA 90045 with Waste Discharger
22   Identification Number (WDID) 4 19I010364 (“Facility”).
23         3.     The Notice Letter informed Defendant of LA Waterkeeper’s intent to file
24   suit against Defendant to enforce the Storm Water Permit and the Clean Water Act.
25         4.     The Notice Letter was sent to Defendant’s Chief Executive Officer, Michelle
26   W. Goodridge, Curt Syring, Site Director, and Andrew Washington, Environmental
27   Health Safety & Sustainability (40 C.F.R. § 135.2(a)(2)). The Notice Letter was also sent
28   to the Acting Administrator of the United States Environmental Protection Agency
     Complaint for Declaratory and Injunctive   2
     and Civil Penalties Relief
           Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 3 of 36 Page ID #:3




 1   (“EPA”), the Acting Administrator of EPA Region IX, the Executive Director of the
 2   State Water Resources Control Board (“State Board”), and the Executive Officer of the
 3   Regional Water Quality Control Board, Los Angeles Region, (“Regional Board”) as
 4   required by Section 505(b) of the CWA, 33 U.S.C. § 1365(b)(1)(A). The Notice Letter is
 5   attached hereto as Exhibit A and is fully incorporated herein by reference.
 6          5.    More than sixty (60) days have passed since the Notice Letter was served on
 7   the Defendant and the State and Federal agencies. LA Waterkeeper is informed and
 8   believes, and thereon alleges, that neither the EPA nor the State of California has
 9   commenced or is diligently prosecuting an action to redress the violations alleged in the
10   Notice Letter and in this complaint. See 33 U.S.C. § 1365(b)(1)(B). This action is not
11   barred by any prior administrative penalty under Section 309(g) of the CWA, 33 U.S.C. §
12   1319(g).
13           6.   Venue is proper in the Central District of California pursuant to Section
14   505(c)(1) of the CWA, 33 U.S.C. § 1365(c)(1), because the sources of the alleged
15   violations are located within this judicial district.
16   II.      INTRODUCTION
17          7.    With every rainfall event, hundreds of millions of gallons of potentially-
18   polluted rainwater, originating from industrial operations such as the Facility referenced
19   herein, pour into the storm drains and local waterways. The consensus among regulatory
20   agencies and water quality specialists is that storm water pollution accounts for more than
21   half of the total pollution entering marine and river environments each year. These
22   surface waters, known as Receiving Waters, are ecologically sensitive areas. Although
23   pollution and habitat destruction have drastically diminished once abundant and varied
24   fisheries, these waters are still essential habitat for dozens of fish and bird species as well
25   as macro-invertebrate and invertebrate species. Storm water and non-storm water contain
26   sediment, heavy metals, such as aluminum, iron, chromium, copper, lead, mercury,
27   nickel, and zinc, as well as, high concentrations of nitrate and nitrite, and other pollutants.
28   Exposure to polluted storm water harms the special aesthetic and recreational
     Complaint for Declaratory and Injunctive    3
     and Civil Penalties Relief
            Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 4 of 36 Page ID #:4




 1   significance that the surface waters have for people in the surrounding communities. The
 2   public’s use of the surface waters exposes many people to toxic metals and other
 3   contaminants in storm water and non-storm water discharges. Non-contact recreational
 4   and aesthetic opportunities, such as wildlife observation, are also impaired by polluted
 5   discharges to the Receiving Waters.
 6            8.    High concentrations of total suspended solids (“TSS”) degrade optical water
 7   quality by reducing water clarity and decreasing light available to support photosynthesis.
 8   TSS has been shown to alter predator-prey relationships (for example, turbid water may
 9   make it difficult for fish to hunt prey). Deposited solids alter fish habitat, aquatic plants,
10   and benthic organisms. TSS can also be harmful to aquatic life because numerous
11   pollutants, including metals and polycyclic aromatic hydrocarbons (“PAHs”), are
12   absorbed onto TSS. Thus, higher concentrations of TSS result in higher concentrations of
13   toxins associated with those sediments. Inorganic sediments, including settleable matter
14   and suspended solids, have been shown to negatively impact species richness, diversity,
15   and total biomass of filter feeding aquatic organisms on bottom surfaces.
16            9.    Storm water discharged with high pH can damage the gills and skin of
17   aquatic organisms and cause death at levels above 10 standard units. The pH scale is
18   logarithmic and the solubility of a substance varies as a function of the pH of a solution.
19   A one-whole-unit change in SU represents a tenfold increase or decrease in ion
20   concentration. If the pH of water is too high or too low, the aquatic organisms living
21   within it will become stressed or die.
22            10.   This complaint seeks a declaratory judgment, injunctive relief, the
23   imposition of civil penalties, and the award of costs, including attorney and expert
24   witness fees, for Defendant’s substantive and procedural violations of the Storm Water
25   Permit and the Clean Water Act resulting from Defendant’s operations at the Facility. 1
26

27

28
     1
         The Facility are fully described in Section V below.
     Complaint for Declaratory and Injunctive    4
     and Civil Penalties Relief
            Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 5 of 36 Page ID #:5




 1           11.   LA Waterkeeper specifically alleges violations regarding Defendant’s
 2   discharge of pollutants from the Facility into waters of the United States; violations of the
 3   filing, monitoring and reporting, and best management practice requirements; and
 4   violations of other procedural and substantive requirements of the Storm Water Permit
 5   and the Clean Water Act, are ongoing and continuous.
 6   III.      PARTIES
 7            A.    Los Angeles Waterkeeper
 8           12.   LA Waterkeeper is a non-profit 501(c)(3) public benefit corporation
 9   organized under the laws of the State of California. LA Waterkeeper’s main office is
10   located at 120 Broadway, Santa Monica, California 90401.
11           13.   LA Waterkeeper has hundreds of members who live and/or recreate in and
12   around Los Angeles. LA Waterkeeper is dedicated to the preservation, protection, and
13   defense of the environment, wildlife, and natural resources of local surface waters. To
14   further these goals, LA Waterkeeper actively seeks federal and state agency
15   implementation of the Clean Water Act and, where necessary, directly initiates
16   enforcement actions on behalf of itself and others.
17           14.   LA Waterkeeper members live, work, travel near, recreate in, use and enjoy
18   the waters near the Facility, including the Dominguez Channel, Dominguez Channel
19   Estuary, the Los Angeles Harbor, and the Pacific Ocean (“Receiving Waters”), for
20   biking, boating, kayaking, bird watching, viewing wildlife, hiking, walking, running, and
21   engaging in scientific study, including pollution and habitat monitoring and restoration
22   activities.
23           15.   Discharges of polluted storm water and non-storm water from the Facility
24   degrade water quality and harm aquatic life in the Receiving Waters and impair LA
25   Waterkeeper’s and its members’ use and enjoyment of those waters.
26           16.   The violations of the Storm Water Permit and Clean Water Act at the
27   Facility are ongoing and continuous, including but not limited to Defendant’s discharge
28   of polluted storm water from the Facility. Thus, the interests of LA Waterkeeper’s
     Complaint for Declaratory and Injunctive   5
     and Civil Penalties Relief
           Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 6 of 36 Page ID #:6




 1   members have been, are being, and will continue to be adversely affected by Defendant’s
 2   failure to comply with the Storm Water Permit and the Clean Water Act.
 3          17.    Continuing commission of the acts and omissions alleged above will
 4   irreparably harm Plaintiff and its members, for which they have no plain, speedy or
 5   adequate remedy at law.
 6          18.    The interests of LA Waterkeeper and LA Waterkeeper’s members have
 7   been, are being, and will continue to be adversely affected by Defendant’s failure to
 8   comply with the Clean Water Act and the Storm Water Permit. The relief sought herein
 9   will redress the harms to Plaintiff caused by Defendant’s activities.
10           B.    Defendant is the Facility’s Operator
11           19.   LA Waterkeeper is informed and believes, and thereon alleges, that
12   Defendant maintains its headquarters at 199 Grandview Road, Skillman, NJ 08558.
13           20.   LA Waterkeeper is informed and believes, and thereon alleges, that
14   Defendant is the operator of the Facility.
15           21.   LA Waterkeeper refers to Defendant and its management herein as the
16   “Operators” of the Facility.
17           22.   LA Waterkeeper is informed and believes, and thereon alleges, that
18   Defendant is an active California corporation registered in New Jersey.
19           23.   LA Waterkeeper is informed and believes, and thereon alleges, that the name
20   and address of the Registered Agent for Johnson & Johnson Consumer, Inc. is CT
21   Corporation System, 818 West Seventh Street, Suite 930, Los Angeles, CA 90017.
22   IV.      STATUTORY BACKGROUND
23           A.    The Clean Water Act
24           24.   Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a), prohibits the
25   discharge of any pollutant into waters of the United States unless the discharge complies
26   with various enumerated sections of the CWA. Among other things, Section 301(a)
27   prohibits discharges not authorized by, or in violation of, the terms of a National
28   Pollutant Discharge Elimination System (“NPDES”) permit issued pursuant to Section
     Complaint for Declaratory and Injunctive     6
     and Civil Penalties Relief
         Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 7 of 36 Page ID #:7




 1   402 of the CWA, 33 U.S.C. §§ 1311(a) and 1342(b).
 2         25.    Section 402(p) of the CWA establishes a framework for regulating
 3   municipal and industrial storm water discharges under the NPDES program. 33 U.S.C. §
 4   1342(p). States with approved NPDES permit programs are authorized by Section 402(p)
 5   to regulate industrial storm water discharges through individual permits issued to
 6   dischargers and/or through the issuance of a single, statewide general permit applicable to
 7   all industrial storm water dischargers. 33 U.S.C. § 1342.
 8         26.    Section 301(b) of the Clean Water Act requires that, by March 31, 1989, all
 9   point source dischargers, including those discharging polluted storm water, must achieve
10   technology-based effluent limitations by utilizing Best Available Technology
11   Economically Achievable (“BAT”) for toxic and nonconventional pollutants and the Best
12   Conventional Pollutant Control Technology (“BCT”) for conventional pollutants. See 33
13   U.S.C. § 1311(b); 40 C.F.R. § 125.3(a)(2)(ii)-(iii).
14         27.    The Clean Water Act requires point source discharges of pollutants to
15   navigable waters be regulated by an NPDES permit. 33 U.S.C. § 1311(a); see 40 C.F.R. §
16   122.26(c)(1).
17         28.    The “discharge of a pollutant” means, among other things, “any addition of
18   any pollutant to navigable waters from any point source.” 33 U.S.C. § 1362(12); see 40
19   C.F.R. § 122.2.
20         29.    The term “pollutant” includes “dredged spoil, solid waste, incinerator
21   residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological
22   materials, radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar
23   dirt and industrial, municipal, and agricultural waste discharged into water.” 33 U.S.C. §
24   1362(6); see 40 C.F.R. § 122.2.
25         30.    The term “point source” means any “discernible, confined and discrete
26   conveyance, including but not limited to any pipe, ditch, channel, tunnel, conduit, well,
27   discrete fissure, container, rolling stock, concentrated animal feeding operation, or vessel
28   or other floating craft, from which pollutants are or may be discharged.” 33 U.S.C. §
     Complaint for Declaratory and Injunctive   7
     and Civil Penalties Relief
         Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 8 of 36 Page ID #:8




 1   1362(14); see 40 C.F.R. § 122.2.
 2         31.    “Navigable waters” means “the waters of the United States.” 33 U.S.C.
 3   1362(7).
 4          32.   “Waters of the United States” are defined as “navigable waters,” and “all
 5   waters which are currently used, were used in the past, or may be susceptible to use in
 6   interstate or foreign commerce, including waters which are subject to the ebb and flow of
 7   the tide.” 33 U.S.C. § 1362(7).
 8          33.   The EPA promulgated regulations for the Section 402 NPDES permit
 9   program defining “waters of the United States.” See 40 C.F.R. § 122.2. The EPA
10   interprets waters of the United States to include not only traditionally navigable waters
11   but also other waters, including waters tributary to navigable waters, wetlands adjacent to
12   navigable waters, and other waters including intermittent streams that could affect
13   interstate commerce.
14          34.   The Clean Water Act confers jurisdiction over non-navigable waters that are
15   tributaries to traditionally navigable waters where the non-navigable water at issue has a
16   significant nexus to the navigable water. See Rapanos v. United States, 547 U.S. 715
17   (2006); see also N. Cal. River Watch v. City of Healdsburg, 496 F.3d 993 (9th Cir. 2007).
18         35.    A significant nexus is established if the “[receiving waters], either alone or
19   in combination with similarly situated lands in the region, significantly affect the
20   chemical, physical, and biological integrity of other covered waters.” Rapanos, 547 U.S.
21   at 779; N. Cal. River Watch, 496 F.3d at 999-1000.
22         36.    A significant nexus is also established if waters that are tributary to
23   navigable waters have flood control properties, including functions such as the reduction
24   of flow, pollutant trapping, and nutrient recycling. Rapanos, 547 U.S. at 782; N. Cal.
25   River Watch, 496 F.3d at 1000-1001.
26         37.    Section 505(a)(1) and Section 505(f) of the Clean Water Act provide for
27   citizen enforcement actions against any “person” who is alleged to be in violation of an
28   “effluent standard or limitation . . . or an order issued by the Administrator or a State with
     Complaint for Declaratory and Injunctive   8
     and Civil Penalties Relief
         Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 9 of 36 Page ID #:9




 1   respect to such a standard or limitation.” See 33 U.S.C. §§ 1365(a)(i) and 1365(f).
 2          38.   The Defendants are “person[s]” within the meaning of Section 502(5) of the
 3   Clean Water Act, 33 U.S.C. § 1362(5).
 4          39.   An action for injunctive relief is authorized under Section 505(a) of the
 5   CWA, 33 U.S.C. § 1365(a).
 6          40.   Pursuant to sections 309(d) and 505 of the Clean Water Act, each separate
 7   violation of the CWA $37,500 per day per violation for all Clean Water Act violations
 8   after January 12, 2009 and $55,800.00 per day per violation for violations that occurred
 9   after November 2, 2015. See 33 U.S.C. §§ 1319(d) and 1365(a); 40 C.F.R. § 19.4
10   (Adjustment of Civil Monetary Penalties for Inflation).
11          41.   Section 505(d) of the Clean Water Act, 33 U.S.C. § 1365(d), permits
12   prevailing or substantially prevailing parties to recover litigation costs, including
13   attorneys’ fees, experts’ fees, and consultants’ fees.
14         B.     California’s Storm Water Permit
15          42.   Section 402(b) of the CWA, 33 U.S.C. § 1342(b), allows each state to
16   administer its own EPA-approved NPDES permit program for regulating the discharge of
17   pollutants, including discharges of polluted storm water. States with approved NPDES
18   permit programs are authorized by Section 402(b) to regulate industrial storm water
19   discharges through individual NPDES permits issued to dischargers and/or through the
20   issuance of a statewide general NPDES permit applicable to all industrial storm water
21   dischargers. See id.
22          43.   Pursuant to Section 402 of the CWA, 33 U.S.C. § 1342, the Administrator of
23   the EPA has authorized California to issue NPDES permits, including general NPDES
24   permits. California has designated the State Board and the Regional Water Quality
25   Control Boards to administer its NPDES program. City of Rancho Cucamonga v.
26   Regional Water Quality Control Bd., 135 Cal. App. 4th 1377, 1380-81 (2006). In
27   California, the State Board is charged with regulating pollutants to protect California’s
28   water resources. See Cal. Water Code § 13001.
     Complaint for Declaratory and Injunctive   9
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 10 of 36 Page ID #:10




 1         44.    The Storm Water Permit is a statewide general NPDES permit issued by the
 2   State Board pursuant to Section 402 of the CWA, 33 U.S.C. §§ 1342(b), (p), and 40
 3   C.F.R § 123.25. Violations of the Storm Water Permit are also violations of the CWA.
 4   Storm Water Permit, Section XXI(A).
 5         45.    Section 303 of the CWA, 33 U.S.C. § 1313, requires states to adopt Water
 6   Quality Standards, including water quality objectives and beneficial uses for navigable
 7   waters of the United States. The CWA prohibits discharges from causing or contributing
 8   to a violation of such state Water Quality Standards. See 33 U.S.C. § 1313(b)(1)(c); 40
 9   C.F.R. §§ 122.4(a), (d); 40 C.F.R. §§ 122.44(D)(1).
10         46.    The State Board elected to issue a statewide general permit for industrial
11   discharges. The State Board issued the Storm Water Permit on or about November 19,
12   1991, modified the Storm Water Permit on or about September 17, 1992, and reissued the
13   Storm Water Permit on or about April 17, 1997, pursuant to Section 402(p) of the Clean
14   Water Act, 33 U.S.C. § 1342(p).
15         47.    On July 1, 2015, the current Storm Water Permit became effective and was
16   issued as NPDES General Permit No. CAS000001 Order No. 2014-0057-DWQ. Storm
17   Water Permit, Section I(A) (Finding 4).
18         48.    On November 6, 2018, the State Board amended the Storm Water Permit
19   with Order No. No. 2015-0122 –DWQ, incorporating: 1) Federal Sufficiently Sensitive
20   Test Method Ruling; 2) TMDL Implementation Requirements; and 3) Statewide
21   Compliance Options Incentivizing On-Site or Regional Storm Water Capture and Use
22   (“2018 Permit Amendment”).
23         49.    In order to discharge storm water lawfully in California, industrial
24   dischargers must secure coverage under the Storm Water Permit and comply with its
25   terms, or obtain and comply with an individual NPDES permit. Storm Water Permit,
26   Section I(A) (Findings 8, 12). Prior to beginning industrial operations, dischargers are
27   required to apply for coverage under the Storm Water Permit by submitting a Notice of
28   Intent to Comply with the Terms of the General Permit to Discharge Storm Water
     Complaint for Declaratory and Injunctive   10
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 11 of 36 Page ID #:11




 1   Associated with Industrial Activity (“NOI”) to the State Board. Storm Water Permit,
 2   Section I(A) (Finding 17), Section II(B).
 3             50.   Section 505(a)(1) of the CWA, 33 U.S.C. § 1365(a)(1), provides for citizen
 4   enforcement actions against any “person” who is alleged to be in violation of an “effluent
 5   standard or limitation . . . or an order issued by the Administrator or a State with respect
 6   to such a standard or limitation.” See 33 U.S.C. §§ 1365(a)(i), 1365(f).
 7         C.        The Storm Water Permit’s Discharge Prohibitions, Effluent
 8                   Limitations, and Receiving Water Limitations
 9         51.       The Storm Water Permit contains certain absolute prohibitions. The Storm
10   Water Permit prohibits the direct or indirect discharge of materials other than storm water
11   (“non-storm water discharges”), which are not otherwise authorized by an NPDES
12   permit, to the waters of the United States. Storm Water Permit, Discharge Prohibition
13   III(B).
14         52.       Effluent Limitation V(A) of the Storm Water Permit requires dischargers to
15   reduce or prevent pollutants associated with industrial activity in storm water discharges
16   through the implementation of Best Available Technology Economically Achievable
17   (“BAT”) for toxic or non-conventional pollutants, and Best Conventional Pollutant
18   Control Technology (“BCT”) for conventional pollutants. Toxic pollutants are listed at 40
19   C.F.R. § 401.15 and include copper, lead, and zinc, among others. Conventional
20   pollutants are listed at 40 C.F.R. § 401.16 and include biological oxygen demand
21   (“BOD”), TSS, oil and grease (“O&G”), pH, and fecal coliform.
22         53.       Discharge Prohibition III(C) of the Storm Water Permit prohibits storm
23   water discharges that cause or threaten to cause pollution, contamination, or nuisance.
24         54.       Under the CWA and the Storm Water Permit, dischargers must employ Best
25   Management Practices (“BMPs”) that constitute BAT and BCT to reduce or eliminate
26   storm water pollution. 33 U.S.C. § 1311(b). Storm Water Permit, Effluent Limitation
27   V(A). EPA has developed benchmark levels (“Benchmarks”) that are objective
28   guidelines to evaluate whether a permittee’s BMPs achieve compliance with the

     Complaint for Declaratory and Injunctive    11
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 12 of 36 Page ID #:12




 1   BAT/BCT standards. See Final National Pollutant Discharge Elimination System
 2   (NPDES) General Permit for Storm Water Discharges From Industrial Activities (“Multi-
 3   Sector Permit”), 80 Fed. Reg. 34,403, 34,405 (June 16, 2015); Multi-Sector Permit, 73
 4   Fed. Reg. 56,572, 56,574 (Sept. 29, 2008); Multi-Sector Permit, 65 Fed. Reg. 64,746,
 5   64,766-67 (Oct. 30, 2000).
 6         55.    The EPA established Parameter Benchmark Values for the following
 7   parameters, among others, are as follows: total suspended solids (“TSS”)—100 mg/L; oil
 8   & grease (“O&G”)—15 mg/L; aluminum (“Al”)—.75 mg/l; iron (“Fe”)—1 mg/l;
 9   cadmium (“Cd”)—0.0018 mg/L; copper (“Cu”)—.0123 mg/l; zinc (“Zn”)—.11 mg/L;
10   pH—6-9 s.u.; and nitrate & nitrite nitrogen (“N+N”)—0.68 mg/L. The Basin Plan’s
11   Water Quality Standards for the Los Angeles Region requires a narrower pH range of
12   6.5—8.5 pH units. The Storm Water Permit contains Numeric Action Levels (“NALs”)
13   for these same parameters that generally mirror the Benchmark Values.
14         56.    The Storm Water Permit includes NALs. Storm Water Permit, Section I(M)
15   (Finding 62). During the public commenting period, the State Board stated that "NALs
16   are not designed or intended to function as numeric technology-based effluent
17   limitations.” State Board 2012 Draft Industrial General Permit Response to Comments,
18   Response #6 to Comment #12; see also Storm Water Permit Section I(M) (Finding 63).
19         57.    The 2018 Permit Amendment implemented Numeric Effluent Limits
20   (“NELs”) which the Facility are subject to following implementation of pollutant
21   limitations based upon allowable Total Maximum Daily Loads (“TMDLs”) of certain
22   pollutants discharged from industrial facilities to the Dominguez Channel and Los
23   Angeles Harbor. These pollutants include Zn, Cu, and Pb.
24         58.    Receiving Water Limitation VI(B) of the Storm Water Permit prohibit storm
25   water discharges from adversely impacting human health or the environment.
26         59.    Discharges with pollutant levels that exceed levels known to adversely
27   impact aquatic species and the environment are violations of the Storm Water Permit’s
28   Receiving Water Limitation.
     Complaint for Declaratory and Injunctive   12
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 13 of 36 Page ID #:13




 1         60.    Receiving Water Limitation VI(A) of the Storm Water Permit prohibit storm
 2   water discharges that cause or contribute to an exceedance of any “applicable Water
 3   Quality Standard in a Statewide Water Quality Control Plan or the applicable Regional
 4   Board’s Basin Plan.”
 5         61.    Water Quality Standards (“WQS”) are pollutant concentration levels
 6   determined by the State Board, the various Regional Boards, and the EPA to be
 7   protective of the beneficial uses of the waters that receive polluted discharges.
 8         62.    The State of California regulates water quality through the State Board and
 9   the nine Regional Boards. Each Regional Board maintains a separate Water Quality
10   Control Plan which contains WQS for water bodies within its geographic area.
11         63.    The State Water Quality Control Board, Los Angeles Region, has issued the
12   Water Quality Control Plan for the Los Angeles Region (“the Basin Plan”) to establish
13   water quality objectives, implementation plans for point and non-point source discharges,
14   prohibitions, and to further statewide plans and policies. The Basin Plan sets forth water
15   quality objectives for dissolved metals such as aluminum, arsenic, and mercury. Basin
16   Plan, Table 3.8. The Basin Plan states that the waters shall not receive sediment,
17   settleable materials, or suspended materials that cause nuisance or adversely affect the
18   waters’ beneficial uses. Id. at 3-27. The Basin Plan also provides that “Toxic pollutants
19   shall not be present at levels that will bioaccumulate in aquatic life to levels which are
20   harmful to aquatic life or human health.” Id. at 3-24.
21         64.    The Basin Plan specifies potential and/or existing beneficial uses for the
22   Dominguez Channel Estuary as including navigation, commercial and sportfishing,
23   estuarine habitat, marine habitat, wildlife habitat, rare, threatened, or endangered species
24   habitat rare, migration of aquatic organisms, and spawning, reproduction and/or early
25   development. Basin Plan, Table 2-1. The Basin Plan further specifies potential beneficial
26   uses for the Dominguez Channel Watershed from the estuary to above 135th Street as
27   including municipal and domestic supply, warm freshwater habitat, wildlife habitat, and
28   rare, threatened, or endangered species habitat. Id.
     Complaint for Declaratory and Injunctive   13
     and Civil Penalties Relief
         Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 14 of 36 Page ID #:14




 1          65.   Surface waters that cannot support the Beneficial Uses of those waters listed
 2   in the Basin Plan are designated as impaired water bodies pursuant to Section 303(d) of
 3   the Clean Water Act.
 4          66.   Dominguez Channel is listed for the following water quality impairments on
 5   the most recent Clean Water Act Section 303(d)-list: copper, indicator bacteria, lead,
 6   toxicity, zinc, benthic community effects, benzo(a)anthracene, benzo(a)pyrene (3,4-
 7   benzopyrene -7d), chrysene, PCBs (polychlorinated biphenyls), phenanthrene, and
 8   pyrene. Thus, the receiving waters for pollution from the Facility are impaired, and the
 9   Defendant’s discharges of pollutants above the WQS contributes to the continued
10   impairment of the receiving waters’ beneficial uses.
11          67.   In addition, EPA has promulgated WQS for toxic priority pollutants in all
12   California water bodies (“California Toxics Rule” or “CTR”), which apply to the
13   Receiving Waters, unless expressly superseded by the Basin Plan. 65 Fed. Reg. 31,682
14   (May 18, 2000); 40 C.F.R. § 131.38.
15          68.   The CTR sets forth lower numeric limits for zinc and other pollutants; CTR
16   criteria can be as low as 0.067 mg/L for zinc in freshwater surface waters with water
17   hardness calculation of 50 mg/L. 2
18          69.   The CTR includes further numeric criteria set to protect human health and
19   the environment in the State of California. See Establishment of Numeric Criteria for
20   Priority Toxic Pollutants for the State of California Factsheet, EPA-823-00-008 (April
21   2000), available at: https://www.epa.gov/wqs-tech/water-quality-standards-
22   establishment-numeric-criteria-priority-toxic-pollutants-state.
23          70.   Discharges with pollutant levels in excess of the CTR criteria, the Basin
24   Plan, and/or other applicable WQS are violations of Receiving Water Limitations and
25   Section VI(A) of the Storm Water Permit.
26

27   2
       The CTR numeric limits, or “criteria,” are expressed as dissolved metal concentrations
28   in the CTR, but the Storm Water Permit required permittees to report their sample results
     as total metal concentrations. See Storm Water Permit, Attachment H at 18.
     Complaint for Declaratory and Injunctive   14
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 15 of 36 Page ID #:15




 1
           D.     The Storm Water Permit’s Storm Water Pollution Prevention Plan
                  Requirements
 2
           71.    Dischargers must develop and implement a Storm Water Pollution
 3
     Prevention Plan (“SWPPP”) at the time industrial activities begin. Storm Water Permit,
 4
     Sections I(I) (Finding 54), X(B). The SWPPP must identify and evaluate sources of
 5
     pollutants associated with industrial activities that may affect the quality of storm water
 6
     and authorized non-storm water discharges from the facility. Storm Water Permit,
 7
     Section X(G). The SWPPP must identify and evaluate sources of pollutants associated
 8
     with industrial activities that may affect the quality of storm water and authorized non-
 9
     storm water discharges from the facility. Storm Water Permit, Section X(G). The SWPPP
10
     must identify and implement site-specific BMPs to reduce or prevent pollutants
11
     associated with industrial activities in storm water and authorized non-storm water
12
     discharges. Storm Water Permit, Section X(H). The SWPPP must include BMPs that
13
     achieve pollutant discharge reductions attainable via BAT and BCT. Storm Water Permit,
14
     Section I(D) (Finding 32), Section X(C).
15
           72.    The SWPPP must include: a narrative description and summary of all
16
     industrial activity, potential sources of pollutants, and potential pollutants; a site map
17
     indicating the storm water conveyance system, associated points of discharge, direction
18
     of flow, areas of actual and potential pollutant contact, including the extent of pollution-
19
     generating activities, nearby water bodies, and pollutants control measures; a description
20
     of storm water management practices; a description of the BMPs to be implemented to
21
     reduce or prevent pollutants in storm water discharges and authorized non-storm water
22
     discharges; the identification and elimination of non-storm water discharges; the location
23
     where significant materials are being shipped, stored, received, and handled, as well as
24
     the typical quantities of such materials and the frequency with which they are handled; a
25
     description of dust and particulate-generating activities; and a description of individuals
26
     and its current responsibilities for developing and implementing the SWPPP. Storm
27
     Water Permit, Section X.
28

     Complaint for Declaratory and Injunctive   15
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 16 of 36 Page ID #:16




 1         73.    The objectives of the SWPPP are to identify and evaluate sources of
 2   pollutants associated with industrial activities that may affect the quality of storm water
 3   discharges, to identify and implement site-specific BMPs to prevent the exposure of
 4   pollutants to storm water, and to reduce or prevent the discharge of polluted storm water
 5   from industrial facilities. Storm Water Permit, Section X.
 6         74.    The Storm Water Permit requires the discharger to evaluate the SWPPP on
 7   an annual basis and revise it as necessary to ensure compliance with the Storm Water
 8   Permit. Storm Water Permit, Section X(A)-(B). The Storm Water Permit also requires
 9   that the discharger conduct an annual comprehensive site compliance evaluation that
10   includes a review of all visual observation records, inspection reports and sampling and
11   analysis results, a visual inspection of all potential pollutant sources for evidence of, or
12   the potential for, pollutants entering the drainage system, a review and evaluation of all
13   BMPs to determine whether the BMPs are adequate, properly implemented and
14   maintained, or whether additional BMPs are needed, and a visual inspection of equipment
15   needed to implement the SWPPP. Storm Water Permit, Section X(B) and Section XV.
16         75.    The SWPPP and site maps must be assessed annually and revised as
17   necessary to ensure accuracy and effectiveness. Storm Water Permit, Sections I(J)
18   (Finding 55), X(B)(1). Significant SWPPP revisions must be certified and submitted by
19   the discharger via SMARTS within 30 days. Storm Water Permit, Section X(B)(2).
20   Dischargers are required to submit revisions to the SWPPP that are determined to not be
21   significant every three (3) months in the reporting year. Id. at Section X(B)(3); Storm
22   Water Permit, Fact Sheet, Section II (I)(1).
23         E.     The Storm Water Permit’s Monitoring and Reporting Requirements
24         76.    The Storm Water Permit requires facility operators to develop and
25   implement a Monitoring Implementation Plan (“MIP”). Storm Water Permit Sections
26   X(I) and XI(A)-XI(D). The MIP must ensure that storm water discharges are in
27   compliance with the Discharge Prohibitions, Effluent Limitations, and Receiving Water
28   Limitations specified in the Storm Water Permit. Storm Water Permit Section XI. The
     Complaint for Declaratory and Injunctive   16
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 17 of 36 Page ID #:17




 1   MIP must ensure that practices at the facility to prevent or reduce pollutants in storm
 2   water and authorized non-storm water discharges are evaluated and revised to meet
 3   changing conditions at the facility, including revision of the SWPPP. Id.
 4         77.    Further objectives of the MIP are to ensure that BMPs have been adequately
 5   developed and implemented, revised if necessary, and to ensure that storm water and
 6   non-storm water discharges are in compliance with the Storm Water Permit’s Discharge
 7   Prohibitions, Effluent Limitations, and Receiving Water Limitations. Storm Water
 8   Permit, Section XI.
 9         78.    The MIP aids in the implementation and revision of the SWPPP and
10   measures the effectiveness of BMPs to prevent or reduce pollutants in storm water
11   discharges. Id.
12         79.    The Storm Water Permit requires facility operators to monitor and sample
13   storm water discharges to ensure that the facility is complying with the terms of the
14   permit. Storm Water Permit, Sections I(J) (Findings 55-56) and XI.
15         80.    Section XI(A)(4) of the Storm Water Permit require that the MIP shall be
16   revised as necessary to ensure compliance with the Storm Water Permit.
17         81.    Section XI(A) of the Storm Water Permit require dischargers to conduct
18   monthly visual observations of storm water discharges.
19         82.    Section XI(A)(2) of the Storm Water Permit requires dischargers to
20   document the presence of any floating and suspended materials, O&G, discolorations,
21   turbidity, or odor in the discharge, and the source of any pollutants in storm water
22   discharges from the facility. Dischargers are required to maintain records of observations,
23   observation dates, discharge locations observed, and responses taken to reduce or prevent
24   pollutants from contacting storm water discharges. See Storm Water Permit, Section
25   XI(A)(3). The Storm Water Permit also requires dischargers to revise the SWPPP as
26   necessary to ensure that BMPs are effectively reducing and/or eliminating pollutants at
27   the facility. Storm Water Permit, Section X(B)(1).
28

     Complaint for Declaratory and Injunctive   17
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 18 of 36 Page ID #:18




 1          83.   The Storm Water Permit requires dischargers to visually observe and collect
 2   samples of storm water discharges from all locations where storm water is discharged.
 3   Storm Water Permit Section XI(B)(4).
 4          84.   Section XI(B)(1) of the Storm Water Permit requires sampling if a
 5   precipitation event produces a discharge for at least one drainage area, and it is preceded
 6   by forty-eight (48) hours with no discharge from any drainage area (“Qualifying Storm
 7   Event” or “QSE”).
 8          85.   Section XI(B)(2) of the Storm Water Permit requires dischargers to collect
 9   and analyze storm water samples from two (2) QSEs within the first half of each
10   reporting year (July 1 to December 31), and two (2) QSEs within the second half of each
11   reporting year (January 1 to June 30).
12          86.   Section XI(B)(6) of the Storm Water Permit requires dischargers to analyze
13   storm water samples for TSS, O&G, pH, additional parameters identified by the
14   discharger on a facility-specific basis that serve as indicators of the presence of all
15   industrial pollutants identified in the pollutant source assessment, additional applicable
16   industrial parameters related to receiving waters with 303(d) listed impairments or
17   approved TMDLs, and additional parameters required by the Regional Water Board.
18          87.   The Facility’s January 2017 SWPPP requires testing only for pH, TSS, and
19   O&G.
20          88.   The Facility’s 2015 NOI classifies the Facility under Standard Industrial
21   Classification codes (“SIC”) 2841 (Soaps and other detergents, except specialty cleaners),
22   2844 (Perfumes, cosmetics, and other toilet preparations), and 2834 (Pharmaceutical
23   Preparations); SIC codes 2841 and 2844 obligate the Facility to additionally sample for
24   N+N and Zn, but upon information and believe, the Operators have not done so over at
25   least the past five years.
26          89.   Section XVI of the Storm Water Permit requires dischargers to submit an
27   annual report with a Compliance Checklist that indicates whether a Discharger complies
28   with, and has addressed all applicable requirements of this General Permit, an
     Complaint for Declaratory and Injunctive   18
     and Civil Penalties Relief
          Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 19 of 36 Page ID #:19




 1   explanation for any non-compliance of requirements within the reporting year, as
 2   indicated in the Compliance Checklist, an identification, including page numbers and/or
 3   Sections, of all revisions made to the SWPPP within the reporting year, and the date(s) of
 4   the Annual Evaluation.
 5   V.       STATEMENT OF FACTS
 6           A. Facility Site Description
 7           90.   Defendant operates an industrial facility located at 5755 W. 96th Street,
 8   5760 W. 96th Street and on other adjacent parcels in Los Angeles, CA 90045.
 9           91.   The Facility generally consists of a primary manufacturing building (BLDG
10   5755), a custom packaging/soaps building (BLDG 5760), a chemical warehouse (BLDG
11   5733), a research and development building (BLDG 5800), a component warehouse
12   (BLDG 5771), an information management building (BLDG 5705), a machine shop,
13   waste storage areas, waste water treatment areas, loading docks and parking areas, among
14   other mostly industrial areas.
15           92.   The Facility NOI states that the site is approximately 14 acres, with
16   approximately 7.5 acres exposed to storm water. The Facility’s general purpose consists
17   of the manufacture of consumer pharmaceutical products.
18           93.   Pursuant to the Facility NOI the SIC codes for the Facility are 2841 (Soaps
19   and other detergents, except specialty cleaners), 2844 (Perfumes, cosmetics, and other
20   toilet preparations), and 2834 (Pharmaceutical Preparations). According to the current
21   Facility SWPPP prior to October, 2020, the Facility is only classified under SIC code
22   2834 (Pharmaceutical Preparations).
23           94.   Under SIC Code 2834, the General Permit requires to analyze storm water
24   samples at Facility for TSS, pH, O&G. Under SIC codes 2841 and 2844 the Facility must
25   sample for TSS, pH, O&G, Zn, and N+N. Facilities must also sample and analyze for
26   additional parameters identified on a facility-specific basis to reflect a facilities’ pollutant
27   source assessment, as required by the General Permit and the Regional Board, and
28

     Complaint for Declaratory and Injunctive    19
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 20 of 36 Page ID #:20




 1   additional parameters related to receiving waters with 303(d) listed impairments. Storm
 2   Water Permit, Section XI.B.6.
 3         95.    LA Waterkeeper is informed and believes, and thereon alleges, that
 4   industrial activities at Facility include the following: product compounding and
 5   manufacturing, product filling, water purification, operation of a raw material tank farm,
 6   operation of the product tank farm, storm water drainage and tanker truck unloading,
 7   wastewater treatment, operation of waste storage yards, operation of receiving docks,
 8   operation of a maintenance yard, use of outdoor trash containers, soap processing,
 9   product transfers, use of outdoor recycling areas, operation of an aqueous firefighting
10   foam tanks, use of purified water tank storage and neutralization system storage, and
11   operation of an industrial compressor.
12         96.    LA Waterkeeper is informed and believes, and thereon alleges, that pollutant
13   sources contributing to storm water contamination at the Facility include, but are not
14   limited to: industrial dust and debris; pollutants from outdoor loading and unloading of
15   industrial materials and finished product, storage of chemicals, waste, hazardous waste,
16   process water, raw materials and other industrial materials, and transport of same through
17   the Facility as required to meet Facility production goals; pollutants from tank farms,
18   heavy traffic, building exhaust, and kettles, dirt and particulate from industrial and other
19   vehicles; and deteriorating asphalt surfaces that trap sediment, released when contacted
20   with storm water.
21         97.    According to the Facility SWPPP, the Facility has a total of eight (8) or nine
22   (9) discharge points that flow into Los Angeles County Municipal Separate Storm Sewer
23   System (“MS4”) drains on 96th Street, 98th Street and Bellanca Street which flow into
24   the Dominguez Channel which empties into the Dominguez Channel Estuary, the Los
25   Angeles Harbor, and the Pacific Ocean.
26         98.    Dominguez Channel, Dominguez Channel Estuary, the Los Angeles Harbor,
27   and the Pacific Ocean are waters of the United States within the meaning of the CWA.
28                2.     Dominguez Channel and the Los Angeles Harbor
     Complaint for Declaratory and Injunctive   20
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 21 of 36 Page ID #:21




 1         99.    Dominguez Channel is a 15.7-mile stream in southern Los Angeles County,
 2   California, that drains approximately 43,400 acres. The watershed area is over 90%
 3   developed, largely residential, and artificially bounded by a system of storm drains and
 4   flood control channels. The stream begins just south of 116th Street in Hawthorne and
 5   travels through Gardena, Alondra Park, Torrance, Harbor Gateway, Carson, Wilmington,
 6   and empties into Dominguez Channel Estuary, the Los Angeles Harbor and the Pacific
 7   Ocean.
 8         100. LA Waterkeeper and its member utilize the Dominguez Channel,
 9   Dominguez Channel Estuary, the Los Angeles Harbor and the Pacific Ocean for research,
10   study, and recreation.
11         101. The Dominguez Channel provides critical habitat for species, including
12   many that are endangered, threatened, rare, and endemic to Southern California. The
13   concrete-lined sections provide wading habitat for shorebirds that have few other options,
14   given that the majority of Los Angeles’ wetlands have been destroyed. The Dominguez
15   Channel estuary provides a rich brackish habitat at the intersection of freshwater and
16   saltwater environments. These habitats remain vulnerable, however. Past habitat
17   destruction and pollution have led to the extirpation of many species, including the
18   western pond turtle and the steelhead trout, and many species listed here may be
19   extirpated in the near future.
20         102. Los Angeles Harbor is the outlet for the Dominguez Channel. The
21   surrounding area was formerly wetlands but is now heavily developed. Nonetheless, it
22   supports diverse fish and benthic populations and is a nursery area for juvenile fish. Basin
23   Plan, 1-38. The endangered California least tern nests in the harbor. Id. The Los Angeles
24   Harbor and the adjacent Pacific Ocean support a diverse population of marine life and
25   fish. Id. Ample recreational opportunities exist in and around the harbor, including water
26   contact sports such as kayaking, sailing, stand-up paddle boarding, rowing, and jet skiing,
27   and other activities such as walking, bicycling, boating.
28         B. The Facility Storm Water Permit Coverage
     Complaint for Declaratory and Injunctive   21
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 22 of 36 Page ID #:22




 1          103. The State Board’s electronic database, called the Storm Water Multiple
 2   Application & Report Tracking System (“SMARTS”), lists the current Facility Waste
 3   Discharge Identification (“WDID”) number for the Facility as 4 19I010364. SMARTS
 4   lists the Facility coverage under the Storm Water Permit as “Active.”
 5          104. The NOI for the Facility lists the Receiving Water as the Pacific Ocean.
 6          105. Via search of the SMARTS database, LA Waterkeeper obtained a SWPPP
 7   for the Facility dated January 2017 (“Facility SWPPP”).
 8          106. LA Waterkeeper is informed and believes, and thereon alleges, that the
 9   Facility SWPPP fails to describe and/or adequately describe all of the industrial activities
10   and significant materials at the Facility
11          107. LA Waterkeeper is informed and believes, and thereon alleges, that Facility
12   Operators have failed to evaluate pollutants and their sources on site and implement
13   BMPs that achieve compliance with Storm Water Permit or the CWA.
14          108. LA Waterkeeper is informed and believes, and thereon alleges, that
15   pollutants associated with the Facility include, but are not limited to: pH, TSS, O&G, Zn,
16   N+N.
17          109. LA Waterkeeper is informed and believes, and thereon alleges, that without
18   properly identifying all industrial activities or all significant materials at Facility in the
19   SWPPP, the Operators have not developed and/or implemented all appropriate BMPs.
20          110. LA Waterkeeper is informed and believes, and thereon alleges, that the
21   Facility SWPPP failed to implement the minimum BMPs required by the General Permit,
22   including: sufficient good housekeeping requirements; preventive maintenance
23   requirements; aerial deposition control; material handling and waste management
24   requirements; employee training and quality assurance; and record keeping.
25          111. LA Waterkeeper is informed and believes, and thereon alleges, that the
26   Facility has further failed to implement advanced BMPs necessary to reduce or prevent
27   discharges of pollutants in its storm water sufficient to meet the BAT/BCT standards,
28   including: exposure minimization BMPs; containment and discharge reduction BMPs;
     Complaint for Declaratory and Injunctive    22
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 23 of 36 Page ID #:23




 1   treatment control BMPs; or other advanced BMPs necessary to comply with the General
 2   Permit’s effluent limitations. Storm Water Permit, Sections X.H.2.
 3         112. LA Waterkeeper is informed and believes, and thereon alleges, that there are
 4   minimal BMPs implemented or planned for implementation, pursuant to the Facility
 5   SWPPP.
 6         113. LA Waterkeeper is informed and believes, and thereon alleges, that
 7   Defendant has failed to collect sufficient storm water samples for analyses, in violation of
 8   the Storm Water Permit, since at least August 12, 2015.
 9          114. LA Waterkeeper is informed and believes, and thereon alleges, that
10   violations of Zn, N+N, Fe, N+N, TSS, and Al occur each time storm water or non-storm
11   water discharges from Facility in violation of the Storm Water Permit Discharge
12   Prohibitions III.C and III.D, Receiving Water Limitations VI.A, VI.B.
13         115. LA Waterkeeper is informed and believes, and thereon alleges, that the
14   repeated and significant exceedances of Benchmark Levels demonstrate that the
15   Operators have failed and continue to fail to develop and/or implement BMPs to prevent
16   the exposure of pollutants to storm water and to prevent discharges of polluted storm
17   water and non-storm water from the Facility.
18         116. LA Waterkeeper is informed and believes, and thereon alleges, that the
19   Operators have failed and continue to fail to evaluate the effectiveness of its BMPs and
20   adequately revise the Facility SWPPP, despite repeated and significant concentrations of
21   pollutants in Facility’s storm water discharges. Further, Defendant has failed to make
22   changes to the Facility’s training programs, or make any other changes based upon events
23   that would signal a need for required revisions or alteration of practices.
24         117. LA Waterkeeper is informed and believes, and thereon alleges, that
25   pollutants, including but not limited to those referenced herein, have been and continue to
26   be tracked throughout the Facility’s operation areas.
27         118. LA Waterkeeper is informed and believes, and thereon alleges, that the
28   Operators’ failure to properly address pollutant sources and pollutants results in the
     Complaint for Declaratory and Injunctive   23
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 24 of 36 Page ID #:24




 1   exposure of pollutants associated with its industrial activities to precipitation, and that
 2   this results in discharges of polluted storm water from Facility and into local waterways
 3   in violation of the Storm Water Permit and/or the CWA.
 4          119. LA Waterkeeper is informed and believes, and thereon alleges, that the
 5   Operators’ failure to properly address these pollutants and its sources results in the
 6   exposure of pollutants to precipitation, which carries these pollutants with storm water
 7   flows from Facility into the Receiving Waters.
 8          D.    Storm Water Discharges from the Facility
 9          120. As discussed above and as detailed in the Facility SWPPP, the Facility has a
10   total of eight (8) or nine (9) discharge points more fully described in Exhibit A, that flow
11   into Los Angeles County MS4 system which flows to the Dominguez Channel which
12   empties into the Dominguez Channel Estuary, the Los Angeles Harbor, and the Pacific
13   Ocean.
14         121. Discharge points identified as drainage areas from Runoff No. 1 through
15   Runoff No. 6 discharge polluted storm water onto 96th Street which enters three (3) MS4
16   drains on 96th Street; these drainage areas are each within the main Facility footprint,
17   consisting of all buildings but the information management building, bounded by 96th
18   Street and Arbor Vitae Street to the south and north.
19          122. Discharge points identified as Runoff No. 8 and Runoff No. 9 discharge
20   polluted storm water from the information management building which features a large
21   loading dock and is bounded by 98th Street and Bellanca Avenue to the south and east.
22          123. LA Waterkeeper is informed and believes and thereon alleges that the
23   Facility has self-reported over thirty-five (35) NAL exceedances of TSS, two (2)
24   Instantaneous NAL exceedances and ten (10) Basin Plan exceedances of pH, and one (1)
25   Instantaneous NAL exceedance of O&G, over the past five (5) reporting years at the
26   Facility.
27          124. LA Waterkeeper is informed and believes and thereon alleges that the
28   Facility is required to sample for N+N and Zn, but the Operators do not sample for those
     Complaint for Declaratory and Injunctive   24
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 25 of 36 Page ID #:25




 1   constituents, and that discharges of polluted storm water also contain impermissible
 2   levels of N+N, Zn, Al, and Fe.
 3         E. The Facility’ Storm Water Discharges to the Receiving Waters Contain
 4            Elevated Levels of Pollutants
 5         125. LA Waterkeeper is informed and believes, and thereon alleges, that
 6   pollutants from the Facility discharge into Dominguez Channel.
 7         126. The EPA promulgated regulations for the Section 402 NPDES permit
 8   program defining waters of the United States. See 40 C.F.R. § 122.2. The EPA interprets
 9   waters of the United States to include not only traditionally navigable waters but also
10   other waters, including waters tributary to navigable waters, wetlands adjacent to
11   navigable waters, and other waters including intermittent streams that could affect
12   interstate commerce. The CWA requires any person who discharges or proposes to
13   discharge pollutants into waters of the United States to submit an NPDES permit
14   application. 40 C.F.R. § 122.21.
15         127. LA Waterkeeper is informed and believes, and thereon alleges, Dominguez
16   Channel which flows to and empties into the Dominguez Channel Estuary, the Los
17   Angeles Harbor and the Pacific Ocean, herein, are waters of the United States, and/or a
18   tributary to a traditionally navigable water.
19         128. LA Waterkeeper is informed and believes, and thereon alleges, that polluted
20   storm water and non-storm water discharges from the Facility to the Receiving Waters.
21          129. Storm water discharges containing pollutants, including but not limited to,
22   heavy metals such as Zn, Fe, and Cu adversely affect the aquatic environment.
23          130. Samples of storm water discharges collected at the Facility contain
24   pollutants including TSS, pH and O&G in excess of levels known to adversely impact
25   aquatic species and the environment, federal regulations, WQS, Benchmarks, and the
26   CTR in violation of the Storm Water Permit’s Effluent Limitations and Receiving Water
27   Limitations.
28          131. LA Waterkeeper is informed and believes, and thereon alleges, that during

     Complaint for Declaratory and Injunctive   25
     and Civil Penalties Relief
         Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 26 of 36 Page ID #:26




 1   and/or after every significant rain event 3 or any other storm water or non-storm water
 2   discharge that has occurred at the Facility since August 12, 2015, through the present,
 3   Defendant has discharged and continues to discharge storm water and non-storm water
 4   from the Facility that contains concentrations of pollutants at levels that violate the
 5   prohibitions and limitations set forth in the Storm Water Permit, the Federal Effluent
 6   Limitations, the Benchmarks, CTR, and the WQS.
 7          F.    Defendant’s Failure to Comply with the Storm Water Permit’s
 8                Sampling, Reporting, and Monitoring Requirements
 9          132. LA Waterkeeper is informed and believes, and thereon alleges, that
10   Defendant failed and continues to fail to develop an adequate Monitoring Implementation
11   Plan (“MIP”) for industrial operations at the Facility that complies with Section XI of the
12   Storm Water Permit.
13          133. LA Waterkeeper is informed and believes, and thereon alleges, that
14   Defendant failed and continues to fail to revise the MIP for the Facility as necessary to
15   ensure compliance with Section XI of the Storm Water Permit.
16          134. LA Waterkeeper is informed and believes, and thereon alleges, that
17   Defendant failed and continues to fail to collect or analyze sufficient storm water samples
18   at the Facility, in violation of Section XI of the Storm Water Permit.
19          135. LA Waterkeeper is informed and believes, and thereon alleges, that
20   Defendant has failed and continues to fail to sample storm water discharges from all
21   discharge locations, in violation of Sections XI(B) and XI(C) of the Storm Water Permit.
22          136. LA Waterkeeper is informed and believes, and thereon alleges, that
23   Defendant failed and continues to fail to adequately revise the MIP for the Facility as
24   necessary to ensure compliance with the Storm Water Permit in violation of Sections
25   XI(B) and XI(C) of the Storm Water Permit.
26          137. LA Waterkeeper is informed and believes, and thereon alleges, that the
27

28
     3
      A significant rain event is an event that produces stormwater runoff, which according to
     EPA occurs with more than 0.1 inches of precipitation.
     Complaint for Declaratory and Injunctive   26
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 27 of 36 Page ID #:27




 1   Operators of the Facility consistently fail to perform visual observations of storm water
 2   during QSEs.
 3         138. LA Waterkeeper is informed and believes, and thereon alleges, that the
 4   Operators of the Facility have consistently failed and continue to fail to report any
 5   noncompliance with the Storm Water Permit at the time that the Annual Report is
 6   submitted.
 7         139. LA Waterkeeper is informed and believes, and thereon alleges, that the
 8   Operators did not report their non-compliance as required by the Storm Water Permit.
 9         140. LA Waterkeeper is informed and believes, and thereon alleges, that the
10   Operators of the Facility fail to collect sufficient storm water samples during QSEs.
11         141. Information available to LA Waterkeeper also suggests that the BMPs
12   proffered as implemented in the Facility SWPPP are insufficient and ineffective in
13   reducing pollutants to levels compliant with the Storm Water Permit and/or the CWA.
14         142. LA Waterkeeper is informed and believes, and thereon alleges, that
15   Defendant has failed to submit complete Annual Reports to the Regional Board for the
16   past five reporting years in violation of Section XVI of the Storm Water Permit.
17   VI.   CLAIMS FOR RELIEF
18                              FIRST CAUSE OF ACTION
19                 Discharges of Contaminated Storm water in Violation of
           the Storm Water Permit’s Effluent Limitations and the Clean Water Act.
20                     33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
21         143. LA Waterkeeper incorporates the allegations contained in the above
22   paragraphs as though fully set forth herein.
23         144. LA Waterkeeper is informed and believes, and thereon alleges, that
24   Defendant failed and continues to fail to reduce or prevent pollutants associated with
25   industrial activities at the Facility from discharging from the Facility through
26   implementation of BMPs that achieve BAT/BCT.
27         145. LA Waterkeeper is informed and believes, and thereon alleges, that
28   discharges of storm water containing levels of pollutants that do not achieve compliance
     Complaint for Declaratory and Injunctive   27
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 28 of 36 Page ID #:28




 1   with BAT/BCT standards from the Facility occur every time storm water discharges from
 2   the Facility. Defendant’s failure to develop and/or implement BMPs that achieve the
 3   pollutant discharge reductions attainable via BAT or BCT at the Facility is a violation of
 4   the Storm Water Permit and the CWA. See Storm Water Permit, Section I(D) (Finding
 5   32), Effluent Limitation V(A); 33 U.S.C. § 1311(b).
 6         146. The Operators violate and will continue to violate the Storm Water Permit’s
 7   Effluent Limitations each and every time storm water containing levels of pollutants that
 8   do not achieve BAT/BCT standards discharges from the Facility.
 9         147. LA Waterkeeper is informed and believes, and thereon alleges, that the
10   Operators’ violations of Effluent Limitations of the Storm Water Permit and the CWA
11   are ongoing and continuous.
12         148. Each day since at least August 12, 2015 that the Operators discharge storm
13   water containing pollutants in violation of the Storm Water Permit is a separate and
14   distinct violation of Section 301(a) of the CWA, 33 U.S.C. § 1311(a).
15         149. By committing the acts and omissions alleged above, the Operators are
16   subject to an assessment of civil penalties for each and every violation of the CWA
17   occurring from August 12, 2015 to the present, pursuant to Sections 309(d) and 505 of
18   the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
19         150. An action for injunctive relief is authorized by CWA Section 505(a), 33
20   U.S.C. § 1365(a). Continuing commission of the acts and omissions alleged above would
21   irreparably harm Plaintiff, Plaintiff’s members, and the citizens of the State of California,
22   for which harm LA Waterkeeper has no plain, speedy, or adequate remedy at law.
23         151. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
24   an actual controversy exists as to the rights and other legal relations of the Parties.
25         WHEREFORE, Plaintiff prays for judgment against Defendant as set forth
26   hereafter.
27

28

     Complaint for Declaratory and Injunctive   28
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 29 of 36 Page ID #:29




 1
                             SECOND CAUSE OF ACTION
            Defendant’s Discharges of Contaminated Storm water in Violation of
 2    the Storm Water Permit’s Receiving Water Limitations and the Clean Water Act.
 3                    33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
           152. LA Waterkeeper incorporates the allegations contained in the above
 4
     paragraphs as though fully set forth herein.
 5
           153. LA Waterkeeper is informed and believes, and thereon alleges, that
 6
     discharges of storm water containing levels of pollutants that adversely impact human
 7
     health and/or the environment from the Facility occur each time storm water discharges
 8
     from the Facility.
 9
           154. LA Waterkeeper is informed and believes, and thereon alleges, that storm
10
     water containing levels of pollutants that cause or contribute to exceedances of water
11
     quality standards has discharged and continues to discharge from the Facility each time
12
     storm water discharges from the Facility.
13
           155. The Operators violate and will continue to violate the Storm Water Permit’s
14
     Receiving Water Limitations each and every time storm water containing levels of
15
     pollutants that adversely impact human health and/or the environment, and that cause or
16
     contribute to exceedances of WQS, discharges from the Facility.
17
           156. LA Waterkeeper is informed and believes, and thereon alleges, that the
18
     Operators’ violations of Receiving Water Limitations of the Storm Water Permit and the
19
     CWA are ongoing and continuous.
20
           157. Each and every violation of the Storm Water Permits’ Receiving Water
21
     Limitations is a separate and distinct violation of Section 301(a) of the CWA, 33 U.S.C. §
22
     1311(a).
23
           158. By committing the acts and omissions alleged above, the Operators are
24
     subject to an assessment of civil penalties for each and every violation of the CWA
25
     occurring from August 12, 2015 to the present, pursuant to Sections 309(d) and 505 of
26
     the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
27

28

     Complaint for Declaratory and Injunctive    29
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 30 of 36 Page ID #:30




 1          159. An action for injunctive relief under the Clean Water Act is authorized by
 2   Section 505(a), 33 U.S.C. § 1365(a). Continuing commission of the acts and omissions
 3   alleged above would irreparably harm Plaintiff, Plaintiff’s members, and the citizens of
 4   the State of California, for which harm they have no plain, speedy, or adequate remedy at
 5   law.
 6          160. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
 7   an actual controversy exists as to the rights and other legal relations of the Parties.
 8          WHEREFORE, Plaintiff prays for judgment against Defendant as set forth
 9   hereafter.
10                               THIRD CAUSE OF ACTION
11             Defendant’s Failure to Adequately Develop, Implement, and/or
              Revise a Storm Water Pollutant Prevention Plan in Violation of the
12
                        Storm Water Permit and the Clean Water Act.
13                        33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
14          161. LA Waterkeeper incorporates the allegations contained in the above
15   paragraphs as though fully set forth herein.
16          162. LA Waterkeeper is informed and believes, and thereon alleges, that the
17   Operators have failed and continue to fail to develop an adequate SWPPP for the Facility,
18   in violation of the Storm Water Permit.
19          163. LA Waterkeeper is informed and believes, and thereon alleges, that the
20   Operators have failed and continue to fail to adequately implement a SWPPP for the
21   Facility, in violation of the Storm Water Permit.
22          164. LA Waterkeeper is informed and believes, and thereon alleges, that
23   Operators have failed and continue to fail to adequately revise the SWPPP for the
24   Facility, in violation of the Storm Water Permit.
25          165. The Operators have been in violation of the Storm Water Permit at the
26   Facility every day from August 12, 2015 to the present.
27          166. The Operators’ violations of the Storm Water Permit and the CWA at the
28   Facility are ongoing and continuous.

     Complaint for Declaratory and Injunctive   30
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 31 of 36 Page ID #:31




 1          167. The Operators will continue to be in violation of the Storm Water Permit and
 2   the CWA each and every day the Operators fail to adequately develop, implement, and/or
 3   revise the SWPPP for the Facility.
 4          168. Each and every violation of the Storm Water Permit’s SWPPP requirements
 5   at the Facility is a separate and distinct violation of the CWA.
 6          169. By committing the acts and omissions alleged above, the Operators are
 7   subject to an assessment of civil penalties for each and every violation of the CWA
 8   occurring from August 12, 2015 to the present, pursuant to Sections 309(d) and 505 of
 9   the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
10          170. An action for injunctive relief under the CWA is authorized by Section
11   505(a) of the CWA. 33 U.S.C. § 1365(a). Continuing commission of the acts and
12   omissions alleged above would irreparably harm LA Waterkeeper, its members, and the
13   citizens of the State of California, for which harm they have no plain, speedy, or adequate
14   remedy at law.
15          171. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
16   an actual controversy exists as to the rights and other legal relations of the Parties.
17         WHEREFORE, Plaintiff prays for judgment against Defendant as set forth
18 hereafter.
19                            FOURTH CAUSE OF ACTION
20
                Defendant’s Failure to Adequately Develop, Implement, and/or
                   Revise a Monitoring and Reporting Plan in Violation of
21                   the Storm Water Permit and the Clean Water Act.
22                        U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
            172. LA Waterkeeper incorporates the allegations contained in the above
23
     paragraphs as though fully set forth herein.
24
            173. LA Waterkeeper is informed and believes, and thereon alleges, that the
25
     Operators have failed and continue to fail to develop an adequate MIP for the Facility, in
26
     violation of the Storm Water Permit.
27
            174. LA Waterkeeper is informed and believes, and thereon alleges, that the
28

     Complaint for Declaratory and Injunctive   31
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 32 of 36 Page ID #:32




 1   Operators have failed and continue to fail to adequately implement an MIP for the
 2   Facility, in violation of the Storm Water Permit.
 3         175. LA Waterkeeper is informed and believes, and thereon alleges, that the
 4   Operators have failed and continue to fail to adequately revise an MIP for the Facility, in
 5   violation of the Storm Water Permit.
 6          176. The Operators have been in violation of the Storm Water Permit’s
 7   monitoring requirements at the Facility every day from August 12, 2015 to the present.
 8          177. The Operators’ violations of its Storm Water Permit’s monitoring
 9   requirements and the CWA at the Facility are ongoing and continuous.
10          178. The Operators will continue to be in violation of Section XI of the Storm
11   Water Permit, and the CWA each and every day they fail to adequately develop,
12   implement, and/or revise an MIP for the Facility.
13          179. Each and every violation of the Storm Water Permit’s MIP requirements at
14   the Facility is a separate and distinct violation of the CWA.
15          180. By committing the acts and omissions alleged above, the Operators are
16   subject to an assessment of civil penalties for each and every violation of the CWA
17   occurring from August 12, 2015 to the present, pursuant to Sections 309(d) and 505 of
18   the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
19          181. An action for injunctive relief under the CWA is authorized by Section
20   505(a) of the CWA, 33 U.S.C. § 1365(a). Continuing commission of the acts and
21   omissions alleged above would irreparably harm LA Waterkeeper, its members, and the
22   citizens of the State of California, for which harm they have no plain, speedy, or adequate
23   remedy at law.
24          182. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
25   an actual controversy exists as to the rights and other legal relations of the Parties.
26   WHEREFORE, Plaintiff prays for judgment against Defendant as set forth hereafter.
27

28

     Complaint for Declaratory and Injunctive   32
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 33 of 36 Page ID #:33




 1
                                FIFTH CAUSE OF ACTION
                 Defendant’s Failure to Report as Required by the Storm Water
 2                   Permit in Violation of the Storm Water Permit and the
 3                                      Clean Water Act.
                        33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
 4
           183. Plaintiff incorporates the allegations contained in the above paragraphs as
 5
     though fully set forth herein.
 6
            184. Section XI(B)(2) of the Storm Water Permit requires a discharger to collect
 7
     and analyze storm water samples from two (2) QSEs within the first half of each
 8
     reporting year (July 1 to December 31), and two (2) QSEs within the second half of each
 9
     reporting year (January 1 to June 30). Dischargers are required to submit the storm water
10
     sample analyses to the State Board and Regional Board.
11
           185. Section XI(B)(6) of the Storm Water Permit requires dischargers to analyze
12
     storm water samples for TSS, O&G, pH, additional parameters identified by the
13
     discharger on a facility-specific basis that serve as indicators of the presence of all
14
     industrial pollutants identified in the pollutant source assessment, additional applicable
15
     industrial parameters related to receiving waters with 303(d) listed impairments or
16
     approved TMDLs, and additional parameters required by the Regional Board.
17
           186. Section XVI of the Storm Water Permit requires a discharger to certify and
18
     submit via SMARTS an Annual Report no later than July 15th following each reporting
19
     year using the standardized format and checklists in SMARTS and include: 1) a
20
     compliance checklist that indicates whether a discharger complies with, and has
21
     addressed all applicable requirements of this General Permit; 2) an explanation for any
22
     non-compliance of requirements within the reporting year, as indicated in the compliance
23
     checklist; and an identification, including page numbers and/or sections, of all revisions
24
     made to the SWPPP within the reporting year.
25
           187. Section XII(C) of the Storm Water Permit requires a discharger to execute a
26
     Level 1 Exceedance Response Actions (“ERA”) Evaluation and prepare a Level 1 ERA
27
     Report should they exceed a Numeric Action Level (“NAL”) for any required sampling
28
     and analysis parameter under the Storm Water Permit, or the Storm Water Permit
     Complaint for Declaratory and Injunctive   33
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 34 of 36 Page ID #:34




 1   requires a Level 2 ERA and the preparation of a Level 2 ERA Report should they exceed
 2   a NAL for two consecutive reporting years, for any required sampling and analysis
 3   parameter under the Storm Water Permit. The ERA Evaluation should identify additional
 4   BMPs and SWPPP revisions needed to prevent future NAL exceedances and comply with
 5   the Storm Water Permit. Based upon the ERA Evaluation(s), the discharger shall as soon
 6   as practicable, but not later than January 1, submit an ERA Report and certify that the
 7   ERA Report includes: 1) a summary of the ERA Evaluation, 2) a detailed description of
 8   the SWPPP revisions and any additional BMPs for each parameter that exceeded a NAL.
 9   Level 2 ERA reports require more stringent requirements than a Level 1 ERA report.
10         188. LA Waterkeeper is informed and believes, and thereon alleges, that the
11   Facility Operators have failed and continue to fail to sufficiently sample and analyze
12   storm water in any reporting year at issue in this Complaint.
13         189. LA Waterkeeper is informed and believes, and thereon alleges, that the
14   Facility Operators have failed and continue to fail to submit accurate Annual Reports to
15   the Regional Board, in violation of Sections XI and XVI of the Storm Water Permit.
16         190. LA Waterkeeper is informed and believes, and thereon alleges, that the
17   Facility Operators failed and continue to fail to submit sufficient ERA Reports to the
18   Regional Board for the Facility, despite repeat storm water sample analysis requiring
19   BMP upgrades at the Facility, in violation of Section XII(C) of the Storm Water Permit.
20         191. LA Waterkeeper is informed and believes, and thereon alleges, that the
21   Facility Operators’ Annual Reports failed and continue to fail to meet the monitoring and
22   reporting requirements of the Storm Water Permit, in violation of Sections XI and XVI of
23   the Storm Water Permit.
24         192. LA Waterkeeper is informed and believes, and thereon alleges, that the
25   Operators of the Facility have failed and continue to fail to submit complete Annual
26   Reports to the Regional Board, in violation of Sections XI and XVI of the Storm Water
27   Permit.
28

     Complaint for Declaratory and Injunctive   34
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 35 of 36 Page ID #:35




 1             193. The Facility Operators have been in violation of Sections XI, XII and XVI
 2   of the Storm Water Permit since at least August 12, 2015.
 3             194. The Facility Operators have been in violation of the reporting requirements
 4   of the Storm Water Permit each day it has operated the Facility without reporting as
 5   required by Receiving Water Limitations and Sections XI, XII(C) and XVI of the Storm
 6   Water Permit.
 7             195. The Operators have been in violation of Sections XI, XII(C) and XVI of the
 8   Storm Water Permit since at least August 12, 2015.
 9             196. The Operators’ violations of the reporting requirements of the Storm Water
10   Permit and the CWA are ongoing and continuous.
11             197. By committing the acts and omissions alleged above, the Operators of the
12   Facility are subject to an assessment of civil penalties for each and every violation of the
13   CWA occurring from August 12, 2015 to the present, pursuant to Sections 309(d) and
14   505 of the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
15             198. An action for injunctive relief under the CWA is authorized by Section
16   505(a) of the CWA. 33 U.S.C. § 1365(a). Continuing commission of the acts and
17   omissions alleged above would irreparably harm LA Waterkeeper, its members, and the
18   citizens of the State of California, for which harm they have no plain, speedy, or adequate
19   remedy at law.
20             199. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
21   an actual controversy exists as to the rights and other legal relations of the Parties.
22             WHEREFORE, Plaintiff prays for judgment against Defendant as set forth
23   hereafter.
24   VII. RELIEF REQUESTED
25             200. Wherefore, Plaintiff respectfully requests that this Court grant the following
26   relief:
27                   a.    A Court order declaring Defendant to have violated and to be in
28      violation of Sections 301(a) and (b) and 402 of the Clean Water Act, 33 U.S.C. §§
     Complaint for Declaratory and Injunctive     35
     and Civil Penalties Relief
        Case 2:21-cv-03148 Document 1 Filed 04/12/21 Page 36 of 36 Page ID #:36




 1      1311(a) and (b); for its unlawful discharges of pollutants from the Facility in violation
 2      of a permit issued pursuant to Section 402(p) of the CWA, 33 U.S.C. § 1342(p), for
 3      failing to meet effluent standards limitations which include BAT/BCT requirements,
 4      and for failing to comply with the substantive and procedural requirements of the
 5      Storm Water Permit and the CWA.
 6                b.     A Court order enjoining Defendant from violating the substantive and
 7      procedural requirements of the Storm Water Permit and Sections 301(a) and 402 of
 8      the CWA, 33 U.S.C. §§ 1311(a), 1342;
 9                c.     A Court order assessing civil monetary penalties for each violation of
10      the CWA occurring prior to November 2, 2015 at $37,500 per day per violation, as
11      permitted by 33 U.S.C. § 1319(d) and Adjustment of Civil Monetary Penalties for
12      Inflation, 40 C.F.R. § 19.4 (2009);
13                d.     A Court order assessing civil monetary penalties for each violation of
14      the CWA occurring on or after November 2, 2015 of $55,800 per day, as permitted by
15      33 U.S.C. § 1319(d) and Adjustment of Civil Monetary Penalties for Inflation, 40
16      C.F.R. § 19.4 (2016);
17                e.     A Court order awarding Plaintiff its reasonable costs of suit, including
18      attorney, witness, expert, and consultant fees, as permitted by Section 505(d) of the
19      Clean Water Act, 33 U.S.C. § 1365(d); and
20                f.     Any other relief as this Court may deem appropriate.
21

22   Dated: April 12, 2021                           Respectfully submitted,
23

24

25
                                                     Anthony M. Barnes
26                                                   AQUA TERRA AERIS LAW GROUP
27                                                   Attorneys for Plaintiff
                                                     LOS ANGELES WATERKEEPER
28

     Complaint for Declaratory and Injunctive   36
     and Civil Penalties Relief
